Order, Supreme Court, New York County (Edward J. Greenfield, J.), entered March 18, 1991, which granted plaintiff’s motion for partial summary judgment with respect to so much of the complaint as seeks possession of a 3.77 carat white diamond ring he gave to defendant in contemplation of marriage, unanimously affirmed, without costs.
Whether plaintiff was at fault for the breakup of the engagement is wholly irrelevant to his right to recover possession of an engagement ring that he concededly gave to defendant in contemplation of marriage (Civil Rights Law § 80-b; Gaden v Gaden, 29 NY2d 80, 88). Defendant has failed to raise any triable issues of fact with respect to the ring, and partial summary judgment was properly granted. Concur—Murphy, P. J., Wallach, Kupferman, Asch and Smith, JJ.